I concur in the order denying the writ of mandate and place my concurrence solely on the ground that the giving of an undertaking on appeal by the superintendent of banks is dispensed with by the provisions of section 1058 of the Code of Civil Procedure, as pointed out in the opinion of Justice Shaw. I am not prepared to agree with the construction of section 946 as stated in that opinion. In my opinion a consideration of that section is not necessary to the decision of this case and I express no opinion as to its meaning or effect as applied to this proceeding.
Melvin, J., concurred.
Rehearing denied.